Citation Nr: 1630817	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO. 13-09 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral foot fungal condition. 

2. Entitlement to service connection for residuals of a bilateral eye injury.

3. Entitlement to service connection for residuals of a broken jaw. 

4. Entitlement to service connection for a residual tooth condition. 

5. Entitlement to service connection for a right wrist condition.

6. Entitlement to service connection for chronic obstructive pulmonary disorder (COPD). 

7. Entitlement to an initial compensable disability rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972, and from March 1985 to June 1985. The Veteran has additional service in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future review of the Veteran's case should consider this electronic record. 

The issues of service connection for residuals of a bilateral eye injury, residuals of a broken jaw, a residual tooth condition, a right wrist condition, and COPD, and entitlement to an increased disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal regarding the claim of entitlement to service connection for a bilateral foot fungal condition, the Veteran requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of entitlement to service connection for a bilateral foot fungal condition have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.

During the May 2016 Board hearing, the Veteran requested to withdraw his appeal regarding the issue of entitlement to service connection for a bilateral foot fungal condition. See Hearing Transcript p. 2. Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed. 


ORDER

The appeal of entitlement to service connection for a bilateral foot fungal condition is dismissed. 


REMAND

The Veteran contends that the electronic claims file is missing pertinent service treatment and personnel records. In July 2010, the RO completed a request for service records from the National Personnel Records Center (NPRC) through the Personnel Information Exchange System; the NPRC responded that no additional records were available and recommended the RO contact the appropriate service branch. In August 2010, the RO completed a request for service records from the Department of the Navy; the Department of the Navy responded that the Veteran's records were maintained by the NPRC. In December 2013, the RO prepared a memorandum indicating that additional attempts to obtain any missing service records would be futile. During the May 2016 Board hearing, however, the Veteran testified that he had been told by B.F., a staff assistant to Congressman Mark Jolly, that additional service records exist, although the location of these records is unclear. As the record does not reflect communication between the RO and the Congressman's office, a remand is needed for additional development with respect to obtaining any missing service records. 

In addition, the Veteran was last provided a VA examination regarding his hearing loss disability in October 2010. Since the last examination, the Veteran contends that his symptoms have worsened. He is competent to allege such worsening. Accordingly, a new VA examination is needed to assist in determining the current nature and severity of the Veteran's hearing loss disability. 

Accordingly, the case is REMANDED for the following actions:

1. Perform any outstanding development suggested by the record to obtain any missing service department records, to include contacting B.F. at Congressman Mark Jolly's office. Requests for outstanding service records should include service personnel and service medical records, and should include those records encompassing the Veteran's service aboard the USS NASHVILLE and his service at Camp Pendleton and Camp Delmar. 

Efforts to obtain Federal Government records should only end if they do not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(1). If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records.

2. Contact the Veteran and request that he submit copies of any and all service department records in his possession. All records submitted by the Veteran should be associated with the claims file.

In addition, request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. Schedule the Veteran for a VA audiological examination to determine the current nature and severity of service-connected bilateral hearing loss. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Specifically, the results of the audiological examination should state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; should provide the puretone threshold average; and should also state the results of the word recognition test, in percentages, using the Maryland CNC test. The VA examiner, in addition to dictating objective test results, should fully describe the functional effects caused by the Veteran's bilateral hearing loss. Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


